DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Action
Receipt of Arguments/Remarks filed on December 30, 2020 is acknowledged. This is a second
Non-Final rejection. The Examiner modifies the rejection based on Applicant’s argument that primary reference, Yun, does not anticipate or render obvious the instant claims. Claims 1-3, 13-17, 19, 21-24, 30-31, 33-43 are pending in this application.  Claims 4-12, 18, 20, 25-29, and 32 are canceled. Claims 13-15 and 43 are amended. Claims 1-3, 13-17, 19, 21-24, 30-31, 33-43 are currently under examination and the subject matter of the present Office Action.
Withdrawn Objections/Rejections
The amendments filed 12/30/2020 have overcome the objection to the specification regarding the use of TegadermTM. See Remarks, p. 6, Specification section. The objection is withdrawn.
The amendments filed 12/30/2020 have overcome the 112b rejection of Claim 13-15 and 43. Applicant amended the claim language overcoming the rejection. See Remarks, p. 6-7, Indefiniteness section. These rejections have been withdrawn. 
Applicant’s arguments with respect to the 102, 103, and double patenting rejection(s) of claim(s) 1-3, 13-17, 19, 21-26, 28-31, 33-4 over Yun by itself or in view of other prior arts have been fully considered and the arguments, such as on p. 8, 3rd paragraph, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s), cited below.   
Regarding Applicant’s argument over the 103 rejections that the secondary references requires presence of additional elements and therefore the combined teachings would also require additional 
Further regarding the double patenting rejection, while the rejection is withdrawn, the Examiner noted Applicant’s request in Applicant’s argument with respect to the Double Patenting rejection of Claims 1, 13-17, 19, 21-24, 30-31, 33-43 over U.S. Patent Application No. 14/695,9 10 in view of Yun and Claims 1, 21-24, and 37-41 over U.S. Patent 9,199,032 B2 in view of Burkinshaw and Yun that the double patenting rejection be held in abeyance until the final form of the claims is determined. Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)).

Priority
This application is a CIP of 14/369,119, filed 06/26/2014 (ABN)
14/369,119 is a 371 of PCT/US2013/075741, filed 12/17/2013 
PCT/US2013/075741 has PRO 61/787,827, filed 03/15/2013 
PCT/US2013/075741 has PRO 61/738,585, filed 12/18/2012 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Claim 34 recite the term “including the composition of Claim 1 mixed with water…”.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and   the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 
Applicants Claim:
The claimed invention is directed an irrigation resistant bone repair composition consisting a bioactive glass and a mixture of at least one non-random poly (oxyalkylene) block copolymer and a least one non-ionic surfactant other than said block copolymer, a method of treating a bone having a bone gap or bone defect comprising contacting the bone at or near the site of the bone defect with said composition ( claim 37) and a kit comprising a tube containing said composition, dispensing gun, adapter, an optional at least one dispensing tip.
Claims 1-3, 13-17, 19,  21-22, 30, 33, and 35-37  rejected under 35 USC 103 as being unpatentable over Clokie, C. (US 2004/0022858 Al, Feb. 5, 2004), hereinafter Clokie,  in view of Pandit, N. and Mcgowan, R. (Drug Development and Industrial Pharmacy, 24(2), 183-186 (1998)), hereinafter Pandit, and Chaair et al. (WO 2012/039592 A1, 29-Mar-2012), hereinafter Chaair, as evidenced by Hu, Y. and Zhong, J. (Chin Med J 2009;122(19):2386-2389), hereinafter Hu. 

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Clokie is in the field of tissue repair and teaches a composition comprising demineralized bone powder, and a carrier comprising a liquid poloxamer solution or a solid poloxamer dissolved in a solvent, whereby said carrier achieves reverse phase characteristics when mixed with the demineralized bone powder (Claim 1, [0005]). To achieve the reverse phase characteristics, the composition comprises a block copolymer such as poloxamer 407 dissolved in a biocompatible solvent ([0005]-[0007]), thereby reading on the poly(oxyalkylene) block copolymer feature of the instant claims, specifically on features of Claims 1-3 and 42. Clokie expressly teaches a composition with 50% Pluronic® F127 solution and 50% bone powder, with the Pluronic® F127 being present in the solution at 25% in 75% sterile water as the solvent Claims 13-15. Clokie teaches that this composition is commercially available as DynaGraftTM putty, comprising demineralized allograft bone mixed with preservative and a biocompatible carrier, rendering obvious Claim 30.
Clokie recites that osteogenic bone repair materials such as demineralized bone powder in a carrier are known, where the compositions with paste-like consistency remain in position at the defect site ([0002]-[0004], [0033]). The therapeutic material can be a material that is osteoinductive, osteoconductive, can be xenogeneic, allogeneic, or autogenic, or alloplastic [0020]. Thus, Clokie teaches irrigation resistant bone repair composition, and reads on Claim 16.  Clokie further teaches that DynaGraft™ Putty is useful in surgical procedures in which osteogenesis, calcification or bony fusion is needed including reconstructive, and dental bone grafting procedures as the demineralized osteogenic bone powder induce new bone growth ([0025], [0051]), thereby reading on Claims 35-37. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Clokie is silent on the composition on the particles of bioactive glass, and on the at least one non-ionic surfactant other than a non-random poly(oxyalkylene) block copolymer. 
	Pandit cures the deficiency of Clokie with regards to the non-ionic surfactant reciting that poloxamers or Pluronics form clear, thermoreversible gels (p. 183, L. Col., 1st paragraph). Pandit teaches the formation and melting of Pluronic® F127 gels in the presence of polyethylene glycols (PEGs), which reads on alkoxylated alcohol in Claim 33, and that depending on PEG concentration and temperature, Pluronic® F127 gelation may be manipulated by controlling its transition temperature (Abstract; Figs. 1-2; p. 184, L. Col. 3rd paragraph). Studies in Pandit used 20% w/w F127 in PEG, reading on the amounts in Claims 13 and 15. Thus, Pandit renders obvious the non-ionic surfactant in the instant Claims 1, 13 and 15, 33 and 42. 
th paragraph). Chaair teaches that it is desirable to have a porous solid bioglass capable of promoting the development of bone cells in vivo after implantation in the human body as a substitute for natural bone, and having properties that make it possible to remodel this bioglass to the desired shape without losing integrity (p. 3, last paragraph). 
Chaair further teaches that the biphasic macroporous cement comprising bioglass is characterized by the presence of the elements indicated in the following proportions: Si02 (30 to 80%), CaO (10 to 40%), P2O5 (0 to 20%), Na20 (0 to 30), SrO (0 to 10%), MgO (from 0 to 10%), ZnO (from 0 to 10), CaF2 (from 0 to 5%), B203 (from 0 to 10%), Ag20 (from 0 to 10%), Al203 (from 0 to 10%), MnO (from 0to 10%), Zr02 (0, 10), the percentages are percentages by mass relative to the total mass of the composition (Chaair, Claim 6), which reads on Claims 21-22. The bioglass is derived from a sol-gel process (Claim 5), thereby reading on Claim 19.
Regarding Claims 16-17, the bioglass according to Chaair contains the same composition as the instant disclosure, and therefore is expected to be similarly osteoconductive and osteostimulative, as evidenced in the instant disclosure ([0093], [00136]). Additionally, bioglass is naturally osteostimulative as evidenced by Hu, which teaches that osteoinduction, osteostimulation and osteoconduction are 3 levels of biological response, and that bioglass is both osteoconductive and osteostimulative (p. 2386, left col., last paragraph, to right column, first word).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

	Clokie generically teaches that the composition comprises a therapeutic material, which can be a material that is osteoinductive, osteoconductive, or a material that is osteoinductive and osteoconductive; xenogeneic, allogeneic, or autogenic, and can be alloplastic [0020]. Chaair teaches that bioglasses are osteoconductive and that it is desirable to have a porous solid bioglass capable of promoting the development of bone cells in vivo after implantation in the human body as a substitute for natural bone, and having properties that make it possible to remodel this bioglass to the desired shape without losing integrity. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Chaair with Clokie and use bioglass as therapeutic material in lieu of demineralized bone powder. 
Clokie teaches a composition that only requires demineralized bone powder, and a carrier comprising poloxamer. Pandit teaches PEGS are widely used in pharmaceutical formulations, and their addition to Pluronic® F127 gels could be used to design gels of the desired transition temperatures. Chaair teaches that bioglass or those based on calcium phosphate are both useful for bone surgery for filling bone defect. As such, a person skilled in the art would use these combined teachings of the prior arts and arrive at the instantly claimed composition consisting of bioglass instead of bone powder, and carrier Pluronic® F127 in PEG. 
With respect to the weight ratio recited in Claims 13 and 15, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Regarding Claim 14, while the exact 50% ratio of polymer to surfactant is not disclosed by Clokie In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the 50:50 surfactant to polymer weight ratio of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum weight ratio. NOTE: MPEP 2144.05.
	
Claims 1-3, 13-17, 19, 21-24, 30-31, 33-37 and 42-43  are rejected under 35 USC 103 as being unpatentable over Clokie, Pandit, and Chaair, as applied to Claims 1-3, 13-17, 19,  21-22, 30, 33, and 35-37 above, in view of Bezwada, et al. (WO/2013/036525), hereinafter Bezwada, and in further view of Gronthos, et al. (US 2009/0074728A1, Mar. 19, 2009), hereinafter Gronthos, and Hench, et al. (Journal of biomedical materials research 5.6 (1971): 117-141), hereinafter Hench. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Clokie, Pandit, and Chaair have been described supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Clokie does not expressly teach that the composition when implanted into a surgical site is not displaced upon irrigation of the surgical site.  Clokie is silent on the weight percent, the size of the particles of bioactive glass, and that the particles are coated with glycosaminoglycans. 
	Bezwada cures Clokie’s deficiency regarding the composition’s resistance to irrigation at the surgical site.  Bezwada teaches a composition which is solid or fluid, i.e. putty and/or viscous liquid [36], reading on Claim 30, that hardens or cures into solid form. The fluid form of the composition is also Claims 1, 31 and 34. Bezwada also recites that the rate of cure can be optimized, for instance by reacting components with water, reading on the “water” feature of Claim 34. In addition, Bezwada cures the deficiency regarding the size of the particles of bioactive glass to be micron or millimeter particle sizes or mixtures thereof [87]. Bezwada teaches particulate materials may be osteoinductive, and that the mean particle size of the optional particulate material is in the micron or submicron range, from about 0.001 to 0.100 microns, from about 0.100 to 5 microns, from about 5 to 100 microns, from about 5 to 500 microns, or from about 500 to 1000 microns [97]; the particulate material is present in an amount of from about 0.01% to about 10% by weight of the composition;  in an amount of 0, 10% to 10%, 1% to 10%, or 5% to 10%; in an amount of from about 10% to about 20% by weight of the composition, or from about 20% to 30%, about 30% 40%, about 40% to 50%, about 50% to 60%, about 60% to 70% or about 70% to 80% by weight of the composition [99], reading on the features of Claims 23 and 24. 
Gronthos cures Clokie’s deficiency with regards to coating on the bioactive glass. Gronthos relates the invention wherein cells are transplanted using scaffolds; Scaffolds of the invention can be administered in combination with for bone marrow cells, chondrocytes, chondroblasts, osteocytes, osteoblasts, osteoclasts, bone lining cells [0246], and the cells of the invention can be used to produce new tissue in vitro, which can then be implanted, transplanted or otherwise inserted into a site requiring tissue repair, replacement or augmentation in a patient [0247], reading on Claims 31 and 34. The three-dimensional framework may be made of ceramic materials including hydroxyapatite, magnesium calcium phosphates, and biologically active glasses [0252].  Gronthos teaches that the external surfaces of the framework may be modified to improve the attachment or growth of cells and differentiation of tissue, such as by plasma coating the framework or addition of one or more proteins (e.g., collagens, elastic fibers, reticular fibers), glycoproteins, glycosaminoglycans (e.g., heparin sulfate, chondroitin-4-sulfate, Claims 42 and 43. While Gronthos does not expressly teach ionically bounding glycosaminoglycan to bioglass particles,  Hench generically teaches that several types of chemical bonding could occur on biomaterial surface including ionic bonding (p. 121, paragraphs 3, 5-6; p. 123, Figure 2). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Bezwada with Clokie, Pandit, and Chaair to create an irrigation resistant bone repair composition that contains bioactive glass with the size recited by Bezwada in the amount taught by Clokie, wherein the bioglass has the composition in the amount recited by Chaair.  One would have been motivated to do so with reasonable expectation of success because Bezwada taught that composition containing the particulate material in the recited size is osteoinductive and can promote the growth of bone at the application site, and Chaair taught that bioactive glass particle compositions and weight ratio that is incorporated in a macroporous cement to give bioactive, osteoconductive, and bioresorbable properties. Additionally, Chaair taught that it is desirable to have a porous solid bioglass capable of promoting the development of bone cells in vivo after implantation in the human body as a substitute for natural bone, and having properties that make it possible to remodel this bioglass to the desired shape without losing integrity.	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Clokie, Pandit, Bezwada, and Chaair, with Gronthos to obtain a bone repair matrix for supporting the cells and providing, a surface for bone, cartilage, and/or other connective tissue growth, and that the matrix may be in the form of matrix biomaterials [0201] wherein the matrix is made up of the compositions by Clokie and Pandit, wherein the bioglass have the composition, and is in the amount and size taught by Chaair and Bezwada. This framework will have bioglass, and the surface . 

Claims 1-3, 13-17, 19,  21-22, 30, 33, and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Burkinshaw et al. (US 2008/0103564 A1, May 1, 2008), hereinafter Burkinshaw, in view of Clokie and Pandit and Chaair as applied to Claims 1-3, 13-17, 19,  21-22, 30, 33, and 35-37 above. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

Burkinshaw teaches a method of repairing a defect in an annulus fibrosus of an intervertebral disc. The method includes inserting an introducer needle, injecting an in situ curable, biocompatible polymerizable or polymeric material composition into the disc through the introducer needle directly or indirectly so that the in situ curable composition contacts a defect in the annulus fibrosus; and curing said material in situ. For the treatment of back injuries, the curable composition is injected into the nucleus pulposus, to fill any fissures or voids of the annulus fibrosus, to seal the bone end plates to the disc. In general, the curable composition is injected at a location near the defect in the annulus fibrosus [0025], reading on Claim 37. According to Burkinshaw, injection of the situ curable, biocompatible material is performed using a delivery gun (Figure 1A-C, [0101]) apparatus comprises:  a multi-barrel syringe, reading on Claim 40, a Y-connector, a fluid delivery tube, and an introducer needle, reading on Claim 41. The delivery manifold for delivering the fluids can include a delivery adapter that includes at least two exit ports that each couple to the at least two exit ports of the housing adaptor (Fig 12, [0111]).   The inner needle may include ports near the tip to facilitate potentially improved mixing of the fluids. Likewise, the tip may be capped [0113], reading on Claims 38-39 features.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Burkinshaw does not teach the composition of Claim 1 to be used in repairing the defect in the intervertebral disc.
Clokie, Pandit and Chaair cure this deficiency by teaching the composition of Claim 1.  The teachings of Clokie, Pandit and Chaair have been described supra. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  use the device taught by Burkinshaw for bone repair using the composition taught by Clokie, Pandit and Chaair. One would have been motivated to do so with reasonable expectation of success because Burkinshaw teaches that the sealant of the annulus fibrosus can be bone cement used in join replacement prostheses. Furthermore, Burkinshaw taught curable composition is injected at a location near the defect in the annulus fibrosus, which is the intervertebral disc. The inner needle can be of any size such that the composition may flow in the gap between the needles. It will be apparent to a skilled artisan that certain changes and modifications may be practiced to adapt the device to bone repair application.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the outlined invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made. As evidenced by the references, the invention as claimed is rejected under 35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 13-17, 19, 21-24, 30-31, 33-43 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-21, 23, 25-27 and 31-38 of co-pending U.S. Patent Application No. 14/695,910 in view of Clokie (US 2004/0022858 A1, Feb. 5, 2004) and Pandit (Drug Development and Industrial Pharmacy, 24(2), 183-186 (1998)). 


Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant Claims 1, 13-17, 19, 21-24, 30-31, 33-43  are drawn to an irrigation resistant bone repair composition consisting a bioactive glass and a mixture of at least one non-random poly (oxyalkylene) block copolymer and a least one non-ionic surfactant other than said block copolymer, a method of treating a bone having a bone gap or bone defect comprising contacting the bone at or near the site of the bone defect with said composition, and a kit comprising a tube containing said composition, dispensing gun, adapter, an optional at least one dispensing tip.
The conflicting Claims 1-21, 23, 25-27 and 31-38 are drawn to an irrigation resistant bone repair composition comprising a bioactive bone repair, which is bioactive glass and a least two non-ionic surfactants, which are not non-random poly(oxyalkylene) block copolymers selected from PEG 400 PEG 600, PEG 400 distearate, PEG 200 adipate, and PEG 6000 distearate, and optionally, an additive selected from the group consisting of a solvent, a linear aliphatic hydrocarbon, straight chain aliphatic hydrocarbon, branched aliphatic hydrocarbon, sugar, polysaccharide, and hydroxyl terminal polyalkylene oxide, alkoxy terminal polyalkylene oxide, and a low molecular weight biodegradable polymers;  a method of treating a bone having a bone gap or bone defect comprising contacting the bone at or near the site of 
The instant and conflicting claims differ in that the instant claims recite a random poly(oxyalkylene) block copolymer, a poloxamer, required in the composition. 
The teachings of Clokie and Pandit have been set forth in the 103 rejection supra. Importantly, Clokie teaches the addition of poloxamer Pluronic® F127, while Pandit teaches the use of PEG in manipulating the transition temperature of Pluronic® F127, which is important in a thermoreversible bone repair composition, discussed supra. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date, and with reasonable expectation of success, to combine the teachings of Clokie and Pandit with the conflicting claims and incorporate poloxamer in the composition because Clokie and Pandit, together, teach a biocompatible tissue repair composition with reverse phase characteristics, wherein the poloxamer is the block copolymer that confers reverse phase thermodynamic properties on the composition [0027].
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1, 13-17, 19, 21-24, 30-31, 33-43 of the instant application and Claims 1-21, 23, 25-27 and 31-38 of co-pending U.S. Patent Application No. 14/695,910 are obvious variants and are not patentability distinct.

Claims 1, 21-24, and 37-41 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-17, 22-26, 32, 34-35, and 37-40 of U.S. Patent 9,199,032 B2 in view of Burkinshaw et al. (US 2008/0103564 A1, May 1, 2008), hereinafter Burkinshaw, and Clokie (US 2004/0022858 A1, Feb. 5, 2004) and Pandit (Drug Development and Industrial Pharmacy, 24(2), 183-186 (1998)). 


The instant Claims 1, 21-24, and 37-41 are drawn to an irrigation resistant bone repair composition consisting a bioactive glass and a mixture of at least one non-random poly (oxyalkylene) block copolymer and a least one non-ionic surfactant other than said block copolymer, a method of treating a bone having a bone gap or bone defect comprising contacting the bone at or near the site of the bone defect with said composition, and a kit comprising a tube containing said composition, dispensing gun, adapter, an optional at least one dispensing tip.
The conflicting Claims 1-17, 22-26, 32, 34-35, and 37-40 are drawn to a kit for a minimally invasive delivery of a composition comprising collagen and bioactive glass for regenerating bone at or near the site of a bony defect, the kit comprising:
i. at least one tube comprising the composition for regenerating bone comprising about 2-60% collagen and about 40-98% bioactive glass, wherein the composition is free from calcium phosphate, and wherein the tube is capped or sealed when not in use;
ii. a dispensing gun;
iii. an adapter;
iv. a plunger, and
V. optionally, a dispensing tip
The instant and conflicting claims recite identical devices. The instant and conflicting claims differ in that the instant claims recite a kit that uses composition consisting of random poly(oxyalkylene) block copolymer and a non-ionic surfactant required in the composition, whereas the conflicting claim requires collagen in lieu of the poloxamer and non-ionic surfactant. 
The teachings of Clokie and Pandit have been set forth in the 103 rejection supra.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to make the replacement because Clokie and Pandit teaches the addition of poloxamer and non-supra, which can be used to replace the collagen as the carrier for the bioglass to form a bone cement putty; and Burkinshaw teaches a kit for injecting curable composition into intervertebral disc, and that collagen may be used alone or with other materials as building blocks for the curable composition ([0060]—[0063], Example 1).  One would have been motivated to do the replacement because collagen is a naturally occurring protein and has been shown by Burkinshaw as a biocompatible material composite applied as sealant of a damaged annulus (fibrosus [0068], Example 1), and the composition obtained by Clokie and Pandit is also a biocompatible composition that is compatible with addition of bioglass, and implantation in bone defects. 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1, 21-24, and 37-41 of the instant application and Claims 1-17, 22-26, 32, 34-35, and 37-40 of co-pending U.S. Patent 9,199,032 B2 are obvious variants and are not patentability distinct.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 4111 


/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616